IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-75,965



EX PARTE ADAM REPOSA



ON ORIGINAL APPLICATION FOR WRIT OF HABEAS CORPUS
IN CAUSE NO. 07-203418 FROM THE
COUNTY COURT AT LAW NUMBER 6 OF TRAVIS COUNTY



           Per Curiam.

ORDER

           This is an original application for writ of habeas corpus seeking relief from an order
of contempt.
           Applicant sought temporary relief in this Court on April 16, 2008, asking for a setting
of bond pending the filing of an application for habeas corpus.  We granted applicant’s
temporary relief and ordered he be released on his own recognizance pending further orders
of this Court.
 

           We have reviewed the application for writ of habeas corpus.  Leave to file is granted
as to applicant’s grounds one through five, and the case is filed and set for submission.  The
applicant and respondent shall files briefs in support of their positions by August 4, 2008. 
The stay of proceedings previously entered in this case is continued.
           IT IS SO ORDERED THIS THE 2ND DAY OF JULY, 2008.
           Do Not Publish